DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Amendment
The amendment filed on 09/21/2022 has been entered. Claims 1-18 remain pending in the application. Applicant’s amendments to the claims have overcome the 112b and 101 rejections previously set forth in the non-final office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable by Tong (US20210208596).
Regarding claim 1, Tong teaches a feedback connection system between motion control and motion planning for an autonomous driving vehicle comprising:
a motion controller, wherein the motion controller further comprises:
an iterative motion simulator, wherein the iterative motion simulator simulates a vehicle trajectory response while updating a trajectory offset ([0123] disclosing an iterative learning controller “iterative motion simulator” that alters the predicted trajectory “simulation”. [0126] disclosing altering the predicted trajectory by reducing the deviation “offset” between a predicted trajectory and a target trajectory, i.e. updating trajectory offset); and 
a motion control operator that evaluates the simulated vehicle trajectory ([0123]-[0126] disclosing the iterative learning controller may alter the control model “motion control operator” for evaluating the predicted trajectory “simulated vehicle trajectory” by reducing the deviation between the predicted trajectory and a desired target trajectory.)
a real time motion planner that evaluates the simulated trajectory for physical trajectory physical and operational feasibility based on at least one motion planning requirement ([0127]-[0128] disclosing the iterative learning controller altering the control model until convergence of the deviation to a local minimum. [0128] further discloses the iterative learning controller brings the control model to better agreement with an observed behavior of the controlled system including the car wherein the observed behavior includes the actual trajectory signal “physical trajectory”. It is interpreted that bringing the control to a global minimum to better agreement with an observed behavior of the car evaluates the operational feasibility based on at least motion planning requirement. See also [0134] disclosing constraints based on property of the car “operational feasibility”. While Tong does not explicitly disclose a real time motion planner, the iterative learning controller is interpreted to be a real time motion planner performing all the limitations as taught in [0127]-[0128]);
wherein the motion controller receives a trajectory offset from the motion planner and calculates a vehicle control maneuver based on the trajectory offset ([0129]-[0131] disclosing iteratively determining an altered control signal “vehicle control maneuver” based on the deviation “offset”); and
the motion planner generates a motion trajectory for a time horizon and the motion control operator executes a motion planning trajectory for the time horizon ([0129]-[0132] disclosing at each iteration “time horizon” a control signal is altered to reduce the deviation between the predicted trajectory and the target trajectory, this is interpreted as generating a motion trajectory that reduces the deviation. See also [0137] disclosing the actual tracking may be improved by using the altered predicted path, i.e. executing the motion planning trajectory at each iteration “time horizon”).
Wherein the motion controller, via the received vehicle control maneuver, will change a course and a direction of the autonomous driving vehicle based on the motion trajectory generated by the motion planner as well as evaluate a response of the autonomous driving vehicle to the vehicle control maneuver ([0129]-[0131] disclosing iteratively determining an altered control signal “vehicle control maneuver” based on the deviation “offset”. [0137] disclosing repeatedly steering the vehicle along the predetermined trajectory over subsequent iterations through iterative learning, which is interpreted as controlling the vehicle to change direction according to the altered control signal at each iteration, then evaluating the tracking error again at the next iteration “evaluate a response if the autonomous vehicle to the driving maneuver”); 
and wherein the trajectory offset from iterative motion planning reduces lateral error and heading error of the autonomous vehicle as compared to not employing a trajectory offset form iterative motion planning (see at least [0051] disclosing optimizing tracking performance to reduce the deviation between the positional coordinates of the actual trajectory and a predetermined trajectory, i.e., lateral error is reduced. By reducing a deviation between coordinates, it is interpreted that the heading error is reduced since the heading is based on coordinates of the trajectory).
Tong does not yet teach a feedback connection established between the motion controller to the motion planner wherein tracking error is calculated and transmitted from the motion controller to the motion planner and motion trajectory of the autonomous vehicle is adjusted by the motion planner until tracking performance error is smaller than a preset threshold or a maximum number of iterations is reached.
In a second embodiment, Tong teaches a feedback connection established between the motion controller to the motion planner wherein tracking error is calculated and transmitted from the motion controller to the motion planner and motion trajectory of the autonomous vehicle is adjusted by the motion planner until tracking performance error is smaller than a preset threshold or a maximum number of iterations is reached ([0111] disclosing the subtractor receiving the actual control signal from the controller “see [0104]” to calculate a tracking error which is sent to the iterative learning controller “motion planner”. [0113]-[0116] disclosing altering the control signal to reduce a tracking error, i.e., adjusting the motion trajectory. See [0135] disclosing the optimization until a minimum tracking error, i.e., until a preset tracking error).
Tong and Tong are analogous art because they are in the same field of endeavor, iterative motion planning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Tong to incorporate the teaching of Tong of a feedback connection established between the motion controller to the motion planner wherein tracking error is calculated and transmitted from the motion controller to the motion planner and motion trajectory of the autonomous vehicle is adjusted by the motion planner until tracking performance error is smaller than a preset threshold or a maximum number of iterations is reached in order to optimize the tracking performance. It would have been obvious to one of ordinary skill in the art to substitute the part used for the calculation process of Tong to be performed in the controller which will yield predictable results. Also while Tong does not teach the exact units or modules or controllers, switching the iterative motion controller of Tong in any of the steps with a motion planner or motion controller would not have modified the operation of the device.


Regarding claim 2, Tong as modified by Tong teaches the feedback connection system of claim 1, wherein the motion controller further comprises a lateral controller and a longitudinal controller([0011] disclosing the control signal can be acceleration “longitudinal” and a steering angle “lateral” which are interpreted to be controlled by a longitudinal controller and a lateral controller respectively).

Regarding claim 3, Tong as modified by Tong teaches the feedback connection system of claim 1, wherein the trajectory offset is derived as ΔPi= ΔPi-1 + K1LcEi 
Wherein ΔPi is a trajectory offset;
Wherein ΔPi-1 is a previous iteration trajectory offset;
Wherein KILC is an iterative learning control gain matrix; and 
Wherein Ei is a tracking error ([0126] disclosing reducing a deviation between a predicted tracking error signal determined by subtracting the predicted trajectory signal yp(k) from the target trajectory signal d(k) and the actual tracking error signal e(k));
Tong teaches calculating a deviation between a predicted tracking error signal and an actual tracking error signal as taught in [0126]. However, it is silent as to the specifics of applying mathematical formula for the calculation. Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving a tracking error, as shown by Tong.  Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.

Regarding claim 4, Tong as modified by Tong teaches the feedback connection system of claim 1, wherein a tracking error is obtained as Ei=Po-Si={e1,e2,...,en}I ([0126] disclosing a predicted tracking error signal determined by subtracting the predicted trajectory signal yp(k) from the target trajectory signal d(k)).
Wherein Ei is a tracking error (e(k));
P0 is an initial trajectory (target trajectory, i.e., initial trajectory); and 
Si is a motion trajectory (predicted trajectory);
Tong teaches calculating a deviation between a predicted tracking error signal and an actual tracking error signal as taught in [0126]. However, it is silent as to the specifics of applying mathematical formula for the calculation. Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving a tracking error, as shown by Tong.  Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.

Regarding claim 5, Tong as modified by Tong teaches the feedback connection system of claim 4, wherein the trajectory offset and the tracking error are sent to the motion planner as feedback information ([0129]-[0131] disclosing at each iteration, the controller receives the altered control signal from a previous iteration. The altered control signal is obtained by a deviation “offset” and a tracking error between the predicted trajectory and the target trajectory. It can be interpreted that the trajectory offset and the tracking error are sent as feedback information).

Regarding claim 6, Tong as modified by Tong teaches the feedback connection system of claim 1, wherein the simulated vehicle trajectory is obtained from Si={s0,s1,...sn)i wherein Si is a motion trajectory ([0126] disclosing the predicted trajectory y(k) “motion trajectory”. [0126] disclosing where k is a discretization index such as a discretized time).
Regarding claim 7, Tong as modified by Tong teaches the feedback connection system of claim 1, wherein if the simulated trajectory does not meet a motion planning requirement this triggers a motion trajectory regeneration([0127] and [0132] disclosing controller may continue to iteratively alter the control model and the control signal until convergence or a deviation at a local or global minimum is attained, this is interpreted as another trajectory is generated).

Regarding claim 8, Tong as modified by Tong teaches feedback connection system of claim 1, wherein if the simulated trajectory does not meet a mission and behavior planning requirement, at least one alternative simulated trajectory will be created by the motion planner ([0127] and [0132] disclosing controller may continue to iteratively alter the control model and the control signal until convergence or a deviation at a local or global minimum is attained, this is interpreted as another trajectory is generated).

Regarding claim 9, Tong as modified by Tong teaches the feedback connection system of claim 8, wherein once the simulated trajectory meets the mission and behavior planning, the motion control operator executes the simulated trajectory until reaching a destination ([0127] and [0132] disclosing controller may continue to iteratively alter the control model and the control signal until convergence or a deviation at a local or global minimum is attained, this is interpreted as the simulated trajectory is selected and executed).

Claims 10-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable by Tong (US20210208596) in view of Gadda (US10407035).
Regarding claim 10, Tong teaches an iterative feedback motion planning system comprising:
a real time motion planner ([0127]-[0128] disclosing the iterative learning controller “real time motion planner” altering the control model until convergence of the deviation to a local minimum. [0128] further discloses the iterative learning controller brings the control model to better agreement with an observed behavior of the controlled system including the car wherein the observed behavior includes the actual trajectory signal “physical trajectory”. While Tong does not explicitly disclose a real time motion planner, the iterative learning controller is interpreted to be a real time motion planner performing all the limitations as taught in [0127]-[0128]);
an initial motion trajectory via a set of trajectory waypoints with a fixed time interval ([0101] disclosing a target trajectory including a series of target position values d(k) “waypoints” wherein k is a discretized time “fixed time interval”. [0107] disclosing a control signal u for each discretized time k);
a motion control simulator estimates a vehicle simulated trajectory in view of the trajectory waypoints and simulated waypoints corresponding to the trajectory waypoints are selected from the vehicle simulated trajectory (at least [0126] disclosing the control model “motion control simulator” generates a predicted trajectory “simulated trajectory” yp(k). Yp(k) is interpreted to include the same k values, i.e. simulated waypoints corresponding to the trajectory waypoints);
a tracking error is generated by comparing the simulated waypoints to the trajectory waypoints ([0126] disclosing a predicted tracking error signal determined by subtracting the predicted trajectory signal yp(k) from the target trajectory signal d(k));
the tracking error is sent to the motion planner as a feedback signal and adjusted motion trajectory waypoints are obtained from the motion planner [0129]-[0131] disclosing at each iteration, the controller receives the altered control signal from a previous iteration. The altered control signal is obtained by a deviation “offset” and a tracking error between the predicted trajectory and the target trajectory. It is interpreted that the trajectory offset and the tracking error are sent as feedback information. [0126] disclosing reducing a deviation between a predicted tracking error signal determined by subtracting the predicted trajectory signal yp(k) from the target trajectory signal d(k) and the actual tracking error signal e(k), this is interpreted as adjusting the motion trajectory waypoints);
the motion control simulator applies the adjusted motion trajectory waypoints and creates an updated simulated trajectory and further simulated waypoints ([0127] and [0132] disclosing controller may continue to iteratively alter the control model and the control signal until convergence or a deviation at a local or global minimum is attained, this is interpreted as updating the simulated trajectory and further simulated waypoints); and
the motion control simulator determines a satisfied simulation performance and a final adjusted motion trajectory is sent to a motion control operator ([0127] and [0132] disclosing controller may continue to iteratively alter the control model and the control signal until convergence or a deviation at a local or global minimum is attained, this is interpreted as another trajectory is generated).
Wherein the motion controller, via the received vehicle control maneuver, will change a course and a direction of the autonomous driving vehicle based on the motion trajectory generated by the motion planner as well as evaluate a response of the autonomous driving vehicle to the vehicle control maneuver ([0129]-[0131] disclosing iteratively determining an altered control signal “vehicle control maneuver” based on the deviation “offset”. [0137] disclosing repeatedly steering the vehicle along the predetermined trajectory over subsequent iterations through iterative learning, which is interpreted as controlling the vehicle to change direction according to the altered control signal at each iteration, then evaluating the tracking error again at the next iteration “evaluate a response if the autonomous vehicle to the driving maneuver”); 
and wherein the trajectory offset from iterative motion planning reduces lateral error and heading error of the autonomous vehicle as compared to not employing a trajectory offset form iterative motion planning (see at least [0051] disclosing optimizing tracking performance to reduce the deviation between the positional coordinates of the actual trajectory and a predetermined trajectory, i.e., lateral error is reduced. By reducing a deviation between coordinates, it is interpreted that the heading error is reduced since the heading is based on coordinates of the trajectory).
Tong does not teach that generates an initial motion trajectory.
Gadda teaches that generates an initial motion trajectory (col 5 lines 57-67 disclosing a given trajectory “initial trajectory” provided “generated” by a vehicle intelligence unit).
Tong and Gadda are analogous art because they are in the same field of endeavor, vehicle motion planning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Tong to incorporate the teaching of Gadda of that generates an initial motion trajectory in order to generate control command to follow the desired trajectory.
Tong does not yet teach a feedback connection established between the motion control simulator to the real-time motion planner wherein tracking error is calculated and transmitted from the motion control simulator to the real time motion planner and motion trajectory of the autonomous vehicle is adjusted by the real time motion planner until tracking performance error is smaller than a preset threshold or a maximum number of iterations is reached.
In a second embodiment, Tong further teaches a feedback connection established between the motion control simulator to the real-time motion planner wherein tracking error is calculated and transmitted from the motion control simulator to the real time motion planner and motion trajectory of the autonomous vehicle is adjusted by the real time motion planner until tracking performance error is smaller than a preset threshold or a maximum number of iterations is reached ([0111] disclosing the subtractor receiving the actual control signal from the controller “see [0104]” to calculate a tracking error which is sent to the iterative learning controller “motion planner”. [0113]-[0116] disclosing altering the control signal to reduce a tracking error, i.e., adjusting the motion trajectory. See [0135] disclosing the optimization until a minimum tracking error, i.e., until a preset tracking error).
Tong and Tong are analogous art because they are in the same field of endeavor, iterative motion planning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Tong to incorporate the teaching of Tong of a feedback connection established between the motion controller to the motion planner wherein tracking error is calculated and transmitted from the motion controller to the motion planner and motion trajectory of the autonomous vehicle is adjusted by the motion planner until tracking performance error is smaller than a preset threshold or a maximum number of iterations is reached in order to optimize the tracking performance. It would have been obvious to one of ordinary skill in the art to substitute the part usedfor  the calculation process of Tong to be performed in the controller which will yield predictable results. Also while Tong does not teach the exact units or modules or controllers, it would have been obvious to substitute the iterative motion controller of Tong in any of the steps with a motion planner or motion controller which would yield predictable results.

Regarding claim 11, Tong as modified by Tong and Gadda teaches the iterative feedback motion planning system of claim 10. Tong as modified by Tong and Gadda does not yet teach wherein each trajectory waypoint comprises X and Y coordinates, heading angle, linear velocity and acceleration.
Gadda teaches wherein each trajectory waypoint comprises X and Y coordinates, heading angle, linear velocity and acceleration (col 4 lines 50-60 disclosing waypoints with associated heading, acceleration and speed. Col 18 lines 42-56 disclosing the waypoints may also have a specific location which is understood as x and y coordinates).
Tong as modified by tong and Gadda and Gadda are analogous art because they are in the same field of endeavor, target trajectory following. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Tong as modified by Tong and Gadda to incorporate the teaching of Gadda of wherein each trajectory waypoint comprises X and Y coordinates, heading angle, linear velocity and acceleration in order to control the vehicle according to a planned trajectory to maintain a safe speed, acceleration, position and heading.

Regarding claim 12, Tong as modified by Tong and Gadda teaches the iterative feedback motion planning system of claim 10, wherein the tracking error is defined as Eo,i = (TWo,i- TWo,i), wherein Eo,i is a tracking error and TW is a waypoint (Tong [0126] disclosing a predicted tracking error signal determined by subtracting the predicted trajectory signal yp(k) from the target trajectory signal d(k)). 
Tong teaches calculating a deviation between a predicted tracking error signal and an actual tracking error signal as taught in [0126]. However, it is silent as to the specifics of applying mathematical formula for the calculation. Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving a tracking error, as shown by Tong.  Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.

Regarding claim 13, Tong as modified by Tong and Gadda teaches the iterative feedback motion planning system of claim 10 wherein the adjusted motion trajectory waypoints are obtained via TW(j+1)n = TWj,n + KEj,n 
Wherein TW(j+1)n is an adjusted motion trajectory waypoint;
Wherein TWj,n is an adjusted waypoint;
Wherein k is a matrix of learning gains;
Wherein Ej,n is an error of simulated waypoints (Tong [0051] disclosing reducing a deviation between the positional coordinates of the actual trajectory and the coordinates of the predetermined trajectory “waypoints).
Tong teaches calculating a deviation between a positional coordinate of the actual trajectory and the coordinates of the predetermined trajectory. However, it is silent as to the specifics of applying mathematical formula for the calculation. Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for positional coordinates of waypoints, as shown by Tong.  Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.

Regarding claim 14, Tong as modified by Tong and Gadda teaches the iterative feedback motion planning system of claim 10, wherein an adjusting process is applied until the satisfied simulation performance is obtained when              
                
                    
                        E
                    
                    
                        j
                    
                    
                        T
                    
                
                Q
                
                    
                        E
                    
                    
                        j
                    
                
                <
                ε
            
         
Wherein T is a trajectory;
Wherein Q is a weight matrix;
Wherein Ej is error iteration (Tong [0127] and [0132] disclosing controller may continue to iteratively alter the control model and the control signal until convergence or a deviation at a local or global minimum is attained).
Tong teaches calculating iteration until convergence at a global minimum as taught in [0127] and [0132]. However, it is silent as to the specifics of applying mathematical formula for the calculation. Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for positional coordinates of waypoints, as shown by Tong.  Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.

Regarding claim 15, Tong as modified by Tong and Gadda teaches the iterative feedback motion planning system of claim 10, further comprising a lateral controller (Tong [0011] disclosing the control signal can be steering angle “lateral” which is understood to be performed by a lateral controller).

Regarding claim 17, Tong as modified by Tong and Gadda teaches the iterative feedback motion planning system of claim 10. Tong as modified by Tong and Gadda does not yet teach wherein the motion controller is a LQR-based motion controller.
Gadda teaches wherein the motion controller is a LQR-based motion controller (col 6 lines 17-24 disclosing LQR algorithm utilized by the control unit, i.e. LQR-based motion controller).
Tong as modified by Tong and Gadda are analogous art because they are in the same field of endeavor, target trajectory following. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Tong as modified by Tong and Gadda to incorporate the teaching of Gadda of wherein the motion controller is a LQR-based motion controller in order to provide a solution to the infinite horizon discrete time LQR and stabilize a vehicle motion (Gadda col 12 lines 5-20). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable by Tong (US20210208596) in view of Gadda and Taguchi (US9045118).
Regarding claim 16, Tong as modified by Tong and Gadda teaches the iterative feedback motion planning system of claim 10, Tong as modified by Tong and Gadda does not teach wherein an optimal lateral feedback gain for a varying longitudinal velocity is obtained and communicated to the motion controller.
Taguchi teaches wherein an optimal lateral feedback gain for a varying longitudinal velocity is obtained and communicated to the motion controller(col 10 lines 16-40 disclosing setting the lateral feedback gains such as a yaw rate deficiency gain for different “varying longitudinal velocity”).
Tong as modified by Tong and Gadda and Tagushi are analogous art because they are in the same field of endeavor, target trajectory following. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Tong as modified by Tong and Gadda to incorporate the teaching of Tagushi of wherein an optimal lateral feedback gain for a varying longitudinal velocity is obtained and communicated to the motion controller in order to control the vehicle according to a planned trajectory and set a proper speed and a proper lateral position (Taguchi col 10 lines 16-40).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable by Tong (US20210208596) in view of Gadda and Stewart (US20080125875).
Regarding claim 18, Tong as modified by Tong and Gadda teaches the iterative feedback motion planning system of claim 17. Tong as modified by Tong and Gadda does not teach wherein a look-up table is applied to expedite LQR computation. 
Stewart teaches wherein a look-up table is applied to expedite LQR computation ([0047] disclosing the constrained LQR technology may be implemented as a set of look-up tables computed explicitly as a function of system states).
Tong as modified by Tong and Gadda and Stewart are analogous art because they are in the same field of endeavor, gain scheduled feedback controllers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Tong as modified by Tong and Gadda to incorporate the teaching of Stewart of wherein a look-up table is applied to expedite LQR computation in order to facilitate the LQR computation.
				Response to Arguments
Applicant’s arguments received on 09/21/2022 have been fully considered but they are not persuasive.
Applicant’s arguments are directed towards newly amended claims. Tong teaches all the amended claim limitations, see above full rejection citing a real time motion planning and feedback connection between the motion controller and the motion planning. With respect to applicant’s argument that “amending Tong to arrive at applicant’s claims would cause the autonomous vehicle to repeatedly follow a same predetermined trajectory and that applicant’s claims are not limited to causing a vehicle to repeatedly follow a preset trajectory but instead incorporate real time data to adjust to a new, not before experienced road condition”, Tong discloses [0111]-[0113] an altered signal based on an actual tracking error between an actual signal and a target signal, i.e., real time planning causing the vehicle to alter signal “change trajectory” based on real time data.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20200211394 disclosing correcting errors with trajectories to follow a target trajectory.
US1083121 disclosing controlling an autonomous vehicle to follow optimized path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664